DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 08/31/2021 have been reviewed by the examiner in view of the prior arts of a record; and it is agreed that the prior arts of the record fail to disclose “the set of successive audio stages for each respective audio channel comprises a limiter stage, and wherein a first limiter stage of a first audio channel of the plurality of audio channels is linked to a second limiter stage of a second audio channel of the plurality of audio channels such that, when the first limiter stage attenuates an output of the first audio channel by a first extent, the second limiter stage attenuates an output of the second audio channel by a second extent proportional to the first extent; providing, by the operating system, the API, wherein the API is configured to assign values to set a plurality of parameters for adjusting the set of successive audio stages for each respective audio channel; receiving, via the API and from the application running on the computing device, one or more values for one or more parameters of the plurality of parameters; and adjusting, by the operating system, the plurality of audio channels based on the one or more values for the one or more parameters” as shown in the independent claim 1.  
Regarding claim 14, the prior arts of the record fail to disclose “an application programming interface (API) configured to assign values to set a plurality of API parameters for 
Regarding claim 18, the prior arts of the record fail to disclose “assign values to set a plurality of parameters for adjusting the set of successive audio stages for each respective audio channel and (ii) receive, from the application, one or more values for one or more parameters of the plurality of parameters, wherein the operating system is configured to adjust the plurality of audio channels based on the one or more values for the one or more parameters, and wherein the application is configured to enhance a hearing of a user by: receiving, from a microphone connected to the computing system, an audio signal; providing the audio signal to the left audio channel and the right audio channel, wherein the audio signal is modified by the left audio channel according to a first set of parameters of the left audio channel and by the right audio channel according to a second set of parameters of the right audio channel; receiving a first output of the left audio channel and a second output of the right audio channel; and generating (i) a left output sound based on the first output and by way of a first speaker connected to the computing system and (ii) a right output sound based on the second output and by way of a second speaker connected to the computing system”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            09/09/2021